Citation Nr: 1016889	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-09 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a bilateral eye disability.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1946 to February 1946.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2007 rating decision of the Philadelphia, Pennsylvania 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 2010, a Travel Board hearing was held before the 
undersigned; a transcript of the hearing is associated with 
the Veteran's claims file.  

Regarding the characterization of the disability at issue, in 
his June 2007 claim the Veteran sought to reopen the claim of 
service connection for a left eye disability.  The RO 
adjudicated the claim as one for a bilateral eye disability.  
In his October 2007 notice of disagreement, the Veteran 
disagreed with the RO's determination, and did not dispute 
their characterization of the claim.  Accordingly, the issue 
is characterized as stated.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.  


REMAND

At the outset, the Board notes that the Veteran's service 
treatment records (STRs) are unavailable.  In such 
circumstances, VA has a well-established heightened duty to 
assist the Veteran in the development of the facts pertinent 
to his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Veteran's service records consist of copies of two 
morning reports and his discharge certificate.  Post-service 
medical evidence becomes even more critically important when 
there are no service records available. 

The Veteran was released from active with a Certificate of 
Disability for Discharge; the specific disability was not 
mentioned.  

At the January 2010 Travel Board hearing, the Veteran 
testified that his eyes were normal before active service.  
He related that during service, he was assigned duty washing 
dishes, and detergent splashed into his eyes causing him to 
be unable to see.  He further related that was treated at a 
hospital, and two weeks later could see some out of his right 
eye, but was blind in the left eye.  He testified that due to 
this injury, he was discharged from active service.  

[In addition, the Veteran indicated at the January 2010 
hearing that in 1975 he began receiving Social Security 
Administration (SSA) disability benefits based on his 
bilateral eye disability.  The evidence of record shows he 
was indeed awarded SSA disability benefits in July 1975 (the 
basis for the award not noted).  In October 2009, the RO 
sought the Veteran's SSA records; such records were 
unavailable.]  

In June 2007, the Veteran submitted a May 2007 private 
treatment record from Dr. J. F. M. (along with a VA Form 21-
4142, Authorization and Consent to Release Information to the 
VA, listing Dr. J. F. M.), which diagnosed the Veteran with 
status post trauma with light perception vision, left eye, 
and a cataract of the left eye; the diagnosis for the right 
eye is unintelligible.  Significantly, the private treatment 
record indicates that the Veteran began being treated at the 
facility in July 2000.  At the January 2010 hearing, the 
Veteran indicated that Dr. J. F. M. took over the business 
from Dr. R. V. C., who initially treated the Veteran.  It 
does not appear that such records were ever sought.  Finally, 
the Veteran also indicated at the January 2010 hearing that 
he may have received treatment from the Wills Eye Hospital in 
Philadelphia, Pennsylvania for his bilateral eye disability.  
As such records are likely to contain pertinent information, 
they must be secured.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)
1.  The Veteran should be asked to 
identify all sources of treatment or 
evaluation he has received for his 
bilateral eye disability since his 
discharge from service (and to provide any 
releases necessary for VA to secure 
reports of such treatment).  Of particular 
interest are the records from Dr. J. F. 
M., beginning in July 2000, and from Wills 
Eye Hospital.  The RO should obtain 
complete clinical records of all such 
treatment and evaluation from the sources 
identified by the Veteran.  If any source 
identified does not respond to the RO's 
request for records, the Veteran should be 
so notified, and advised that ultimately 
it is his responsibility to ensure that 
private records sought are secured.  

2.  The RO should arrange for any further 
development suggested by the results of 
that sought above.  Then the RO then 
readjudicate the claim.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

